     Case 1:15-cr-00537-VEC Document 1499 Filed 06/05/20 Page 1 of 3
                                         USDC SDNY
                                         DOCUMENT
                                         ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT             DOC #:
SOUTHERN DISTRICT OF NEW YORK            DATE FILED: 06/05/2020

    KAREEM LANIER,
                                     Movant,                                18-CV-8220 (VEC)

                        -against-                                          15-CR-0537-8 (VEC)
    UNITED STATES OF AMERICA,                                                      ORDER
                                     Respondent.

VALERIE CAPRONI, United States District Judge:

        WHEREAS Mr. Kareem Lanier has been convicted of two violations of 18 U.S.C.

§ 924(c)(1)(A)—one for the use of a firearm in furtherance of murder in aid of racketeering, in

violation of 18 U.S.C. § 1959(a)(1) (Count I of Superseding Information S25), and one for the

use of a firearm in furtherance of an attempted murder in aid of racketeering, in violation of 18

U.S.C. § 1959(a)(5) (Count II), No. 15-CR-537, Dkt. 1235;

        WHEREAS Mr. Lanier has filed a petition pursuant to 28 U.S.C. § 2255, contending that

his § 924(c) convictions should be vacated because murder in aid of racketeering and attempted

murder in aid of racketeering are each no longer a “crime of violence” following the Supreme

Court’s invalidation of 18 U.S.C. § 924(c)(3)(B),1 otherwise known as the residual clause, No.

15-CR-537, Dkt. 1295;

        WHEREAS Mr. Lanier contends that his counsel’s failure to raise such arguments

constituted ineffective assistance, id.;

        WHEREAS the Government has opposed Mr. Lanier’s petition, arguing that murder and

attempted murder in aid of racketeering each qualify as a “crime of violence” under 18 U.S.C.



1
         United States v. Davis, 139 S. Ct. 2319, 2336 (2019) (“We agree with the court of appeals’ conclusion that
§ 924(c)(3)(B) is unconstitutionally vague.”); see also United States v. Barrett, 937 F.3d 126, 127 (2d Cir. 2019).
          Case 1:15-cr-00537-VEC Document 1499 Filed 06/05/20 Page 2 of 3



§ 924(c)(3)(A), otherwise known as the force clause, which remains in effect, No. 15-CR-537,

Dkt. 1325 at 4;

         WHEREAS the predicate murder offenses are premised on New York Penal Law, see

Hearing Tr. (June 12, 2017) (Dkt. 1269) at 13;

         WHEREAS the Second Circuit has recently held that manslaughter in the first degree

under New York law, which is the infliction of death with the intent to cause serious physical

injury, is not a “crime of violence” because the offense can be committed via omission2;

         WHEREAS murder under New York Penal Law is the infliction of death with the intent

to kill3; and

         WHEREAS there may be a plausible argument that intentional murder is not a crime of

violence under Scott;

         IT IS HEREBY ORDERED that the Government must work with the CJA office to

promptly identify a member of the habeas panel who is available to be appointed to represent Mr.

Lanier for purposes of his Section 2255 petition. Once such counsel has been identified, the

Government should notify chambers via email, so that an appointment order can be issued. Mr.

Lanier’s amended petition is due by July 17, 2020. The Government’s response shall be due by

August 7, 2020. Mr. Lanier’s reply is due by August 21, 2020. Among any other issues that the




2
          See N.Y. Penal Law § 125.20 (“A person is guilty of manslaughter in the first degree when . . . [w]ith intent
to cause serious physical injury to another person, he causes the death of such person or of a third person.”); United
States v. Scott, 954 F.3d 74, 78 (2d Cir. 2020) (“We hold that the district court properly concluded that New York
first-degree manslaughter is not a predicate crime of violence because it can be committed by complete inaction and
therefore without the use of force.”).


3
         See N.Y. Penal Law § 125.25 (“A person is guilty of murder in the second degree when . . . [w]ith intent to
cause the death of another person, he causes the death of such person or of a third person.”).
                                                           2
          Case 1:15-cr-00537-VEC Document 1499 Filed 06/05/20 Page 3 of 3



parties find appropriate, the briefing should address whether intentional murder under New York

law can be committed via complete inaction and the likelihood of such prosecution.

       A copy of this Order has been mailed to Mr. Lanier by chambers.



SO ORDERED.

 Dated:    June 5, 2020
           New York, New York

                                                         VALERIE CAPRONI
                                                       United States District Judge




                                               3
